Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Jakosh Williams, Appellant                           Appeal from the County Court at Law of
                                                     Harrison County, Texas (Tr. Ct. No. 2012-
No. 06-13-00008-CR          v.                       0764). Memorandum Opinion delivered by
                                                     Justice Carter, Chief Justice Morriss and
State of Texas, Appellee                             Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Jakosh Williams, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED FEBRUARY 15, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk